Citation Nr: 0900088	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  07-35 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for 
service connected hemorrhoids. 

2. Entitlement to service connection for a right knee 
disability.

3. Entitlement to service connection for a left knee 
disability.

4. Entitlement to service connection for a right shoulder 
disability.

5. Entitlement to service connection for a left shoulder 
disability.  

6. Entitlement to service connection for rhinitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1986 to January 
2007.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The veteran was afforded an October 2008 Central Office 
hearing before the undersigned Veterans Law Judge. The 
hearing transcript is associated with the record. 

The issue of service connection for rhinitis is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1. The competent medical evidence shows that the veteran's 
service-connected hemorrhoids are not accompanied by anemia 
or fissures.

2. The competent medical evidence does not show a diagnosis 
of a right knee disability.

3. The competent medical evidence does not show a diagnosis 
of a left knee disability.

4. Degenerative arthritis of the right shoulder was manifest 
within a year of discharge from active service.

5. Degenerative arthritis of the left shoulder was manifest 
within a year of discharge from active service. 


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for 
service-connected hemorrhoids have not been approximated. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114 
Diagnostic Code 7336 (2008).

2. The criteria for a grant of service connection for a right 
knee disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 
5103, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2008).

3. The criteria for a grant of service connection for a left 
knee disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 
5103, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2008).

4. The criteria for a grant of service connection for a right 
shoulder disability are met. 38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).

5. The criteria for a grant of service connection for a left 
shoulder disability are met. 38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in November 2006 
and April 2008. These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; and (3) 
informing the veteran about the information and evidence he 
was expected to provide. Of note, 38 C.F.R. § 3.159 has been 
revised in part recently. These revisions are effective as of 
May 30, 2008. 73 Fed. Reg. 23,353-23,356 (April 30, 2008). 
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 

The veteran did not receive notice of how VA assigns 
disability ratings and effective dates and complies with the 
holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
until an April 2008 letter. He also did not receive notice 
that for an increased-compensation claim, § 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life. Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Since the issue in this case (entitlement to 
assignment of a higher initial rating) is a downstream issue 
from that of service connection (for which a notice letter 
was duly sent in November 2006), another notice is not 
required. VAOPGCPREC 8-2003 (Dec. 22, 2003). It appears that 
the United States Court of Appeals for Veterans Claims 
(Court) has also determined that the statutory scheme does 
not require another notice letter in a case such as this 
where the veteran was furnished proper notice with regard to 
the claim of service connection itself. See Dingess, supra. 
As such, the Board finds that the RO fulfilled its duty to 
notify.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records and VA treatment records are associated with 
the claims file. Additionally, the veteran was afforded VA 
examinations for his claimed disabilities. 

The veteran has not made the RO or the Board aware of any 
outstanding evidence that needs to be obtained in order to 
fairly decide his claims. All relevant evidence necessary for 
an equitable disposition of the veteran's appeal has been 
obtained, and the case is ready for appellate review.

Analyses

Rating in excess of 10 percent for a service connected 
hemorrhoid disability

The veteran contends that his hemorrhoids are more severely 
disabling than is reflected by the currently assigned 
disability rating. Because the severity of the veteran's 
hemorrhoids do not approximate findings which would support 
an increased rating, and VA is obligated to only apply 
applicable rating schedule to disability rating claims, the 
claim will be denied. See Massey v. Brown, 7 Vet. App. 204, 
208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating. 38 C.F.R. § 
4.7. After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran. 38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability ratings. See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995). Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). However, where, as here, 
the question for consideration is the propriety of the 
initial disability rating assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required. See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

The veteran's service-connected hemorrhoids are currently 
rated as 10 percent disabling. A higher rating of 20 percent 
is warranted for hemorrhoids, external or internal, with 
persistent bleeding and with secondary anemia, or with 
fissures. 38 C.F.R. § 4.114, Diagnostic Code 7336 (2008).

During a November 2006 VA examination, the veteran reported a 
history of hemorrhoids, but did not note any then-current 
complaints about the disorder. Upon physical examination, 
three very small external hemorrhoids were found.  

The veteran underwent a March 2008 VA QTC examination for his 
hemorrhoid disability. The veteran reported having 
hemorrhoids during the last five years. His symptoms included 
itching, pain, swelling, and bleeding. Upon examination, 
internal and external hemorrhoids were present, all were 
reducible. No evidence of thrombosis or bleeding was present, 
but there was evidence of frequent recurrence, without 
excessive redundant tissue. The examiner diagnosed 
hemorrhoids without anemia.  

At the October 2008 Central Office hearing, the veteran 
reported constant bleeding due to his hemorrhoid disorder.  
However, he affirmed that he had not been diagnosed with 
anemia due to the blood loss. 

The medical evidence does not show that the veteran's service 
connected hemorrhoid disability approximates the criteria for 
a rating in excess of 20 percent. Although the veteran 
reports constant bleeding from the disorder, there is no 
medical evidence indicating his bleeding leads to an anemic 
disorder or that fissures accompany his hemorrhoid 
disability. Without such medical evidence, the rating 
criteria under Diagnostic Code 7336 for a 20 percent rating 
are not approximated, and the claim is denied. 38 C.F.R. § 
4.114, Diagnostic Code 7336 (2008).
  
Service connection 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury. If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b). Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology. See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Right and left knee disabilities

The veteran seeks service connection for right and left knee 
disabilities. The preponderance of the evidence is against 
the claims, and they will be denied. 

During the latter years of his active service, the veteran 
complained of knee pain. The veteran's service medical 
records, dated July 2005, show the veteran complaining of 
bilateral knee pain. However, knee X-rays returned with no 
abnormalities. In December 2005 and January 2006 physical 
therapy records, treatment providers noted enthesopathy of 
the knee, and the veteran underwent physical therapy for 
treatment. The veteran again complained of bilateral knee 
pain in April 2006. No diagnosis, other than knee pain, was 
made. The veteran was given medication and recommended 
physical therapy exercises to relieve his pain symptoms.  

The veteran underwent a general VA examination in November 
2006. He complained of bilateral knee pain, worse as to the 
right knee. The pain was not incapacitating, nor did he 
experience weakness, fatigability, incoordination, or flare-
ups. The veteran stated that he did not presently seek 
medical treatment for his knee pain. Upon physical 
examination, no tenderness, swelling, deformity, or 
instability was noted. The only limitation of motion was to 
100 degrees, active flexion. X-rays of both knees returned 
normal. The examiner noted the veteran's complaints of 
bilateral knee pain, but did not state a diagnosis underlying 
the complaints.  

At the October 2008 Central Office hearing, the veteran 
reported experiencing bilateral knee pain. He stated that it 
"comes and goes" but the only alleviating treatment is 
rest. The veteran affirmed that he did not currently seek 
medical treatment for his complaints of bilateral knee pain. 

There is no medical diagnosis to support the veteran's 
complaints of bilateral knee pain. X-rays of both knees, 
dated November 2006, were normal with no sign of 
abnormalities in either knee. While complaints of pain were 
noted during service, and have been noted since service, 
pain, without underlying pathology, does not constitute a 
disability for compensation purposes. See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999); Evans v. West, 12 Vet. 
App. 22, 31-32 (1998). 
Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability. See Gilpin v. West, 
155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).
 
In addition to the medical evidence, the Board has considered 
the veteran's assertions and hearing testimony; however, this 
evidence does not provide any basis for allowance of either 
claim. While the veteran may well believe that he has right 
and left knee disorders that are related to his military 
service, in the absence of any competent evidence 
establishing a current disability, his claims must fail. 

The veteran is competent to offer evidence as to facts within 
his personal knowledge, such as the occurrence of an in-
service injury, and his own symptoms, including claims of 
knee pain. However, medical questions of diagnosis are within 
the province of trained medical professionals. Jones v. 
Brown, 7 Vet. App. 134, 137- 38 (1994). As a layman without 
the appropriate medical training or expertise, the veteran 
simply is not competent to render a probative (persuasive) 
opinion on such a medical matter. See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layman is generally not capable of opining 
on matters requiring medical knowledge). Hence, the veteran's 
own assertions in this regard have no probative value as 
medical evidence. Without medical evidence of a disability in 
either the left or right knee, the veteran's claims for 
service connection for right and left knee disabilities are 
denied.  

Right and left shoulder disabilities

The veteran contends that his right and left shoulder 
disabilities warrant service connection. After considering 
the benefit of the doubt provisions, the Board finds service 
connection is warranted and grants the claims.  

Medical records show that the veteran has arthritis in both 
shoulders. The law provides that a veteran is entitled to 
presumptive service connection of a chronic disease, 
including degenerative arthritis, that becomes manifest to a 
degree of 10 percent or more within one year from service. 38 
U.S.C.A. §§ 1112, 1137; 38 C.F.R. § 3.307. The law further 
provides that no presumptions may be invoked on the basis of 
advancement of the disease when first definitely diagnosed 
for the purpose of showing its existence to a degree of 10 
percent within the applicable period. This will not be 
interpreted as requiring that the disease be diagnosed in the 
presumptive period, but only that there be then shown by 
acceptable medical or lay evidence characteristic 
manifestations of the disease to the required degree, 
followed without unreasonable time lapse by definite 
diagnosis. Symptomatology shown in the prescribed period may 
have no particular significance when first observed, but in 
the light of subsequent developments it may gain considerable 
significance. Cases in which a chronic condition is shown to 
exist within a short time following the applicable 
presumptive period, but without evidence of manifestations 
within the period, should be developed to determine whether 
there was symptomatology which in retrospect may be 
identified and evaluated as manifestation of the chronic 
disease to the required 10-percent degree. 38 C.F.R. 
§ 3.307(c).

Service medical records show numerous complaints of bilateral 
shoulder pain during active service. However, the veteran 
does not relate this pain to any specific injury. The only 
in-service diagnoses were a July 2000 note mentioning 
"overuse syndrome" and an August 2001 service treatment 
note mentioning tendonitis. 

The VA examination report, dated November 2006, shows the 
veteran complaining of recurrent bilateral shoulder pain. X-
rays of the bilateral shoulders returned normal. The examiner 
noted the complaints of bilateral shoulder pain, but failed 
to make a diagnosis. Following discharge, updated X-rays from 
March 2008 show degenerative changes in the acromioclavicular 
joints of both shoulders and a superior labral tear in the 
right shoulder. 

During the October 2008 Central Office hearing, the veteran 
reported he has experienced continuous shoulder problems 
since separation from active service. 

In this instance, the veteran separated from active service 
on January 22, 2007 and the earliest medical evidence 
indicating that the veteran has arthritis in his shoulders is 
dated March 25, 2008. Thus, the veteran narrowly missed the 
presumptive period. Nevertheless, the medical record is clear 
that the veteran reported a continuity of symptomatology 
regarding bilateral shoulder pain during active service and 
following separation. After considering the benefit of the 
doubt provisions, the Board finds that the medical evidence 
is sufficient to support a finding that the veteran's 
arthritis was manifest within a year of discharge from active 
service. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.307, 3.309. 
Service connection for a right and left shoulder disability 
is granted.  


ORDER

A rating in excess of 10 percent for service connected 
hemorrhoids is denied.

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.

Service connection for a right shoulder disability is 
granted.

Service connection for a left shoulder disability is granted. 


REMAND

The Board finds that the claim of service connection for 
rhinitis must be remanded for a VA medical opinion to clarify 
whether the veteran's current symptoms result in a rhinitis 
diagnosis. 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79 (2006) (discussing circumstances when a VA 
examination is required).

Service medical records show that the veteran's first 
treatment for allergic rhinitis in September 1994. No further 
treatment is shown until March 2004. At this time, the 
veteran had an upper respiratory infection due to allergic 
rhinitis. The examiner prescribed medication for treatment. 
In February 2006, the veteran underwent a septoplasty to 
relieve nasal obstruction that resulted in an apnea disorder. 

At the Central Office hearing, the veteran reported having 
congestion year round, including itchy eyes and runny nose. 
As a result of these symptoms, the veteran stated that he was 
recommended for an allergy test.  

Following the hearing, the veteran submitted an October 2008 
private medical record for rhinitis treatment. By way of 
letter dated in the same month, he waived RO consideration of 
this evidence. The private medical records show the veteran 
reporting perennial allergic rhinitis dating more than 20 
years. He described having nasal and sinus congestion 
throughout the year of a moderate severity. Upon physical 
examination, the examiner noted biphasic septal deviation 
with mild turbinate hypertrophy. The veteran's nasopharynx 
was clear. The veteran received a diagnosis of perennial 
allergies and septal deviation with turbinate hypertrophy.  
The examiner informed the veteran of environmental measures 
to minimize his allergies, prescribed medication, and 
recommended a follow-up for allergy testing if his symptoms 
remained uncontrolled.  

In sum, the record shows two instances of rhinitis during 
active service. The veteran contends he has experienced a 
continuation of symptomatology associated with rhinitis for 
many years. His most recent diagnosis is perennial allergies. 
In this instance, the lay and medical evidence shows symptoms 
of rhinitis occurring during active service. The current 
medical diagnosis of perennial allergies supports the 
veteran's assertion that he has experienced chronic symptoms 
associated with rhinitis since separation. In this instance, 
the Board finds that a VA examination is necessary to 
determine whether the veteran currently has rhinitis. 
38 C.F.R. § 3.159(c)(4); See McLendon, supra. 



Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will schedule the veteran 
for a VA examination to determine whether 
the veteran's allergic disorders would 
result in a diagnosis of rhinitis. The 
following considerations will govern the 
examination:
		
	(a) The claims folder, and a copy of 
this remand will be reviewed by the 
examiner in conjunction with the 
examination, and the examiner must 
acknowledge receipt and review of these 
materials in any report generated as a 
result of this remand. 

(b) The examiner is instructed to pay 
particular attention to the June 2008 
private medical records showing medical 
treatment for allergy symptoms 
resulting in a diagnosis of perennial 
allergies and septal deviation with 
turbinate hypertrophy. 

(c) The examiner must determine the 
veteran's current nasal and allergic 
symptoms. Any tests and studies deemed 
necessary shall be conducted. After 
examining the veteran, the examiner 
must comment on whether the current 
symptomatology meets the criteria for a 
diagnosis of rhinitis.    	

2. After completion of the above, and any 
additional development of the evidence that 
the agency of original jurisdiction may 
deem necessary, the RO should review the 
record, to include all evidence received 
since the June 2008 Supplemental Statement 
of the Case and readjudicate the claim for 
service connection. If any benefit sought 
remains denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case, and afforded the opportunity to 
respond. The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


